PER CURIAM.
There was a conflict of evidence at the trial as to the kind of lumber which the defendant ordered of the plaintiffs, *620and whether it was dry or wet when it was delivered. After, careful' examination of the record, we see no reason for disturbing the trial, justice’s determination of these disputed questions of fact. But as-it appears from the undisputed evidence that only 1,000 feet of lumber were ordered, although 1,375 feet were delivered, the defendant: should not be charged with the excess, since he has refused to keep it.
The judgment should therefore be modified, by deducting the sum-of $13.75, representing the éxcess, as measured by the contract price of $50 for 1,000 feet, thus reducing the plaintiffs’"damages to $50, and making their total recovery $63, which includes costs and extra costs, and, as so modified, affirmed, without costs.